DETAILED ACTION
Response to Amendment
This final office action regarding application number 16/508,263, filed July 10, 2019, is in response to the applicants arguments and amendments filed on March 15, 2022. Claims 1, 4-6, 8-12, 17, 19, and 21 have been amended. Claims 1-21 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
3.	The Applicants amendments to the claims have not been deemed sufficient to overcome the previous 35 USC § 103 art rejection, as is noted in the previous advisory action further search and consideration of the amendments to the claims was required, and upon further search and consideration specifically with regards to the Brillhart and Nefflier references the Examiner found that the references were still applicable. Additionally the applicants amendments have not been deemed sufficient to overcome the previous 35 USC § 101 rejection and that rejection is maintained. Finally the applicants arguments and the affidavit have been fully considered but are not persuasive for the reasons seen below. 

On page 10 the applicant argues “Claims 1, 17 and 21 have been amended to remove the term "calculate" and derivatives thereof to differentiate the subject matter thereof from examples given in the October 2019 Update, and to better emphasize the accurate nature of the subject matter of the present applications, which is much more analogous to the claimed subject matter of McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016). The claimed "optimized path of the aircraft" is not simply a resampled distribution, a number representing an alarm limit or a formula used to covert coordinates into natural numbers. In contrast, the claimed "optimized path of the aircraft" is merely based on or involves a mathematical concept, and thus does not fall within the mathematical concepts category of patent ineligible subject matter. Like the claims in McRO, the present claims are "limited to rules with specific characteristics." Id. at 1313. It is noted that the claimed subject matter inMcRO was based underlying calculations, but that was insufficient to establish that the claimed subject matter was directed to an abstract idea. Id. at 1304. Similarly, the optimized path generation in the claims is based on underlying calculating, but this is insufficient to establish that the claimed subject matter is directed to an abstract idea.”, the examiner respectfully disagrees. While the claims have been amended to remove the term “calculate” the use of the word “generate” as a substitute does not over the 35 USC 101 rejection, the claims still recite an abstract idea in the form of a mental process. The mental process abstract idea can still be directed towards a mathematical concept as long as the abstract idea can reasonably be performed in the human mind or with a pencil and paper, therefore the rejection is maintained with changes to reflect the amendments. 

On page 10 the applicant argues “In particular, claims 1, 17 and 21 recites two distinct rules. The first rule is that the optimal mission path is generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, without taking into account a network of waypoints and/or imposed paths between the waypoints. This first rule results in an optimization region defined around the optimal mission path. The second rule is that the optimization region is used for generating an optimized path in a manner constrained by the network of waypoints and/or paths imposed between the waypoints, taking the weather context into account. This second rule results in a data file including the generated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission.”, the examiner respectfully disagrees. With regards to the first rule “that the optimal mission path is generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, without taking into account a network of waypoints and/or imposed paths between the waypoints” this step can reasonably be performed mentally for instance a person, with knowledge of a start and end locations can mentally determine a route between those locations including ignoring any predetermined waypoints. With regards to the second rule, a person can similarly determine a region around this determined route and with knowledge of waypoints in this region can mentally determine an optimized path in this region. With regards to the output of a data file, this is simply extra solution activity in the form of data output, see MPEP 2106.05(g). 

On page 11 the applicant argues “As noted above, claims 1, 17 and 21 recites two distinct rules. The first rule is that the optimal mission path is generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, without taking into account a network of waypoints and/or imposed paths between the waypoints. This first rule results in an optimization region defined around the optimal mission path. The second rule is that the optimization region is used for generating an optimized path in a manner constrained by the network of waypoints and/or paths imposed between the waypoints, taking the weather context into account. This second rule results in a data file including the generated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission.”, the examiner respectfully disagrees. With regards to the first rule “that the optimal mission path is generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, without taking into account a network of waypoints and/or imposed paths between the waypoints” this step can reasonably be performed mentally for instance a person, with knowledge of a start and end locations can mentally determine a route between those locations including ignoring any predetermined waypoints. With regards to the second rule, a person can similarly determine a region around this determined route and with knowledge of waypoints in this region can mentally determine an optimized path in this region. With regards to the output of a data file, this is simply extra solution activity in the form of data output, see MPEP 2106.05(g). 

On page 11 the applicant argues “As discussed in a Declaration Under 1.132 by inventor Benoit URIEN (the Declaration) submitted herewith, these aircraft flight path generation rules increase the amount of flight space available for an optimized path of the aircraft in comparison to conventional systems and methods. In particular, the constraints imposed by the system of the prior art, for example in Myers, in particular page 13, lines 24 to 28, require necessarily passing through waypoints, and by trajectories imposed between the waypoints on the graphs. This improves upon the system of Myers, since it is not able to take advantage of all the possible flight space, unlike the first path generation rule according to the claimed invention, in which the aircraft is non-constrained by a network of waypoints and/or paths imposed between the waypoints. As illustrated by the representation below and discussed in the Declaration, the system of Myers is unable to explore areas, which are located between the waypoints, and on the trajectories connecting the waypoints, thus depriving the model of potentially accessing favorable weather zones, or to more optimal trajectories. The left view is according to Myers, where numerous areas remain inaccessible to optimization. The right view is according to claims 1, 17 and 21, for the first path generation rule, the whole mission space (except for operational specifications) remains accessible to optimization.”, the examiner respectfully disagrees. While Myers does not explicitly teach the generation of a route in a manner non-constrained by a network of waypoints, this feature is taught by Nefflier. Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is generating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory). 

On page 12 the applicant argues “As discussed in the Declaration, the first path generation rule of the claimed subject matter allows the aircraft to evolve as if it could move in free flight, and it can benefit from areas which are inaccessible to the system of Myers. As discussed in the Declaration, the exploration of these areas by the first rule leads to improved optimization, for example in terms of travel time and / and fuel consumption, if these areas benefit, for example, from favorable weather conditions, resulting in a technical improvement in comparison with conventional techniques.”, the examiner respectfully disagrees. Referring to the MPEP 2106.05(a) II. “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.”, as is recited above the basis for the courts decision was that the claims were specifically directed to an improvement in a computer animation and thus did not recite a concept similar to other abstract ideas. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. In regards to the current claims the current claims are directed to concepts similar to other concepts as recited by the cited prior art. Further the claims are merely claiming the idea of a solution or outcome without the use of particular rules and weights, therefore the claims are directed to an abstract idea without significantly more. 

On page 12 the applicant argues “In addition, the claimed defining of an optimization region as discussed in the Declaration, around the optimal mission trajectory, associated with the use in the optimization region of a network of waypoints and / or of trajectories imposed between the waypoints, considerably reduces the number of points to be explored in order to obtain the optimized trajectory of the aircraft by the second path generation rule, as shown in the table below, resulting in a further technical improvement in comparison with conventional techniques.”, the examiner respectfully disagrees. The system here is simply performing known calculations, and even if it is performing fewer of them it is still only performing a calculation and the performance of a calculation without significantly more is not patent eligible. 

On page 13 the applicant argues “As discussed in the Declaration, the "gain in number of nodes scanned" column of the table illustrates that the first and second path generation rules and the defining of optimization region in the independent claims results in a reduction ranging from 58% to 90% in the number of scanned points occurs, which significantly reduces the computing power used and therefore, the resources required to implement the path generation, which improves the computer functionality of the aircraft mission generation system. As discussed in the Declaration, there is therefore a real technical synergy between the first path generation rule, the optimization region definition, and the second path generation rule defined in the claims which makes it possible, by exploring a larger part of the space available for the flight, to optimize more efficiently the trajectories to obtain an optimal trajectory, and which nevertheless produces, by the combined use of the definition module and the second path generation rule, a trajectory directly usable by the pilot, with the most modest computing resources possible.”, the examiner respectfully disagrees. Referring to the MPEP 2106.05(a) II “Examples that the courts have indicated may not be sufficient to show an improvement to technology include: i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);  ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017);  iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;  iv. Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016);  v. A general method of screening emails on a generic computer, Symantec, 838 F.3d at 1315-16, 120 USPQ2d at 1358-59;  vi. An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and  vii. Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). “ as is recited above gathering and analyzing information using conventional techniques and producing a result is not an considered significantly more. The system of the instant application is simply changing the data that is gathered prior to performing known calculations and therefore is not patent eligible. 

On pages 15-16 the applicant argues “Additionally, the Advisory Action indicated that the Examiner disagrees that Myers and Nefflier do not render obvious "the optimal mission path being calculated as if the aircraft was able to perform a free flight taking into account mission's specifications, aircraft performance and weather context, without taking into account a network of waypoints and/or imposed paths between the waypoints" as recited in claims 1 and 17. The Examiner asserted the following: … Applicant strongly disagrees. As discussed in the Declaration, Nefflier relates to an architecture between several avionics equipment, but does not describe how trajectories are calculated, nor which elements are taken into account for potential trajectory calculations. On the contrary, Nefflier mentions in paragraph [0238] that solvers exist on the market to calculate trajectories, but Nefflier does not cover this point. Further, as discussed in the Declaration, Nefflier does not detail how the reference trajectory is obtained in paragraphs [0226] to [0229]. In particular, there is no explanation how the defined "target route" of paragraph [0229] is obtained. This trajectory is at best an already known trajectory. To the best of what can be understood from Nefflier, it is not a trajectory calculated in free flight taking into account mission's specifications, aircraft performance and weather context.”, the examiner respectfully disagrees. Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated/computed in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, the first function selects a target route which can be a reference route that is free of flight plan elements (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) and the second function computes/generates the trajectory including predictions along the route and the aircrafts position over time (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory). 

On page 17 the applicant argues “Applicant strongly disagrees. As discussed in the Declaration, in the passage page 11, lines 15 to 28, Myers merely discloses in which space a trajectory optimization can be carried out (e.g. not in the ground, not beyond the destination point, etc.). This passage does not disclose defining, around an optimal mission path, an optimization region of the optimal mission path, since the passage page 11, lines 15 to 28 concerns the whole mission space and not an optimization region around an optimal mission path. Myers even less discloses delimiting lateral limits of an optimization region as a function of a distance.”, the examiner respectfully disagrees. Myers teaches defining a region around the path between an origination and a destination, the space outside this region is not considered during the optimization process, this process of setting constraints using a region around the path is analogous to setting lateral lmits (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region). 

On pages 17-18 the applicant argues “As also discussed in the Declaration, Moravek concerns a very different subject matter, i.e., determining which diversion airport is the more suitable along a predefined known trajectory (for example 1102 in Fig. 15) which is an input of the system. Fig. 15 of Moravek merely determines longitudinal ends 1502, 1504, 1506 of linear segments taken within an already established trajectory 1102, to determine diversion airports to use from each segment. Further, as discussed in the Declaration, Moravek does not relate to lateral limits of a trajectory, and even less to an optimization region of a trajectory, since the trajectory is fixed in Moravek, and constitutes an input data of the algorithm implemented in Moravek to determine longitudinal ends of particular trajectory segments. There is no apparent relation between the method disclosed in Moravek aimed at determining diversion airports along a well known trajectory and a trajectory optimization as disclosed in Myers.“ , the examiner respectfully disagrees. Moravek teaches a boundary identification process to identify flight path segment boundaries (Paragraph [0127], “FIG. 14 depicts a boundary identification process 1400 suitable for implementation in conjunction with the flight plan segmentation process 900 to identify locations for flight path segment boundaries”) and further teaches that these boundaries can be determined by a density distribution such as waypoint density (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions”). This process of determining a boundary via a density distribution could be combined with the determination of a boundary for optimization as taught by Myers by a person of ordinary skill in the art. 

The affidavit under 37 CFR 1.132 filed March 17, 2022 is insufficient to overcome the rejection of claim 1-21 based upon the 35 USC 101 rejection due to the claims reciting an abstract idea without significantly more, and the references applied under 35 USC 103 rejections as set forth in the last Office action because of the following reasons. 

With regards to item 6, the applicant argues “In particular I disagree with the assertions in the Office Action that operations in independent claims 1, 17 and 21 are not integrated into a practical application, as the subject matter of these claims improve on existing systems and methods by using rules that increase the amount of fight space available for an optimized path of the aircraft (first rule) and utilize less computer resources (second rule) that conventional techniques in the technical field air trajectory planning.”, the examiner respectfully disagrees. When analyzing the claim language the first step is determining if the claim is directed to a judicial exception, in this case it is directed to a mental process. The second step is determining if the claim recites additional elements so as to integrate the mental process into practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “aircraft mission generation system comprising a memory and a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. Finally the step of “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

With regards to item 10 the applicant argues “As recited in claims 1, 17 and 21, the inventive subject matter provides unconventional aircraft path generation rules that are used to define an optimization region of an optimal mission path, and that are used to generate a data file including the generated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission.”, the examiner respectfully disagrees. Here the process of defining an optimization region of an optimal mission path is considered to be a mental process, that is it can be reasonably performed in the human mind or with a pencil and paper, the further step of generating a data file is simply considered to by extra solution activity in the form of data output, see MPEP 2106.05(g). 

With regards to item 11 the applicant argues “In particular, claims 1, 17 and 21 recites two aircraft flight path generation rules. The first rule is that the optimal mission path is generated in a manner non-constrained by 3 network of waypoints and/or paths imposed between the waypoints, without taking into account a network of waypoints and/or imposed paths between the waypoints. This first rule results in an optimization region defined around the optimal mission path. The second rule is that the optimization region is used for generating an optimized path in a manner constrained by the network of waypoints and/or paths imposed between the waypoints, taking the weather context into account. This second rule results in a data file including the generated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission.”, the examiner respectfully disagrees. With regards to the first rule “that the optimal mission path is generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, without taking into account a network of waypoints and/or imposed paths between the waypoints” this step can reasonably be performed mentally for instance a person, with knowledge of a start and end locations can mentally determine a route between those locations including ignoring any predetermined waypoints. With regards to the second rule, a person can similarly determine a region around this determined route and with knowledge of waypoints in this region can mentally determine an optimized path in this region. With regards to the output of a data file, this is simply extra solution activity in the form of data output, see MPEP 2106.05(g). 

With regards to items 12 and 13 the applicant argues “These aircraft flight path generation rules increase the amount of flight space available for an optimized path of the aircraft in comparison to conventional systems and methods. In particular, the constraints imposed by the systems of the prior art, for example in Myers, in particular page 13, lines 24 to 28, require necessarily passing through waypoints, and by trajectories imposed between the waypoints on the graphs. This improves upon the system of Myers, since it is not able to take advantage of all the possible flight space, unlike the first path generation rule according to the claimed invention, in which the aircraft is non- constrained by a network of waypoints and/or paths imposed between the waypoints. As illustrated by the representation below, the system of Myers is unable to explore areas, which are located between the waypoints, and on the trajectories connecting the waypoints, thus depriving the model of potentially accessing favorable weather zones, or to more optimal trajectories. The left view is according to Myers, where numerous areas remain inaccessible to optimization. The right view is according to claims 1, 17 and 21, for the first path generation rule, the whole mission space (except for operational specifications) remains accessible to optimization”, the examiner respectfully disagrees. While Myers does not explicitly teach the generation of a route in a manner non-constrained by a network of waypoints, this feature is taught by Nefflier. Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is generating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory). 

With regards to items 14 and 15 the applicant argues “The first path generation rule of the claimed subject matter allows the aircraft to evolve as if it could move in free flight, and it can benefit from areas which are inaccessible to the system of Myers. The exploration of these areas by the first rule leads to improved optimization, for example in terms of travel time and / and fuel consumption, if these areas benefit, for example, from favorable weather conditions, resulting in a technical improvement in comparison with conventional techniques.”, the examiner respectfully disagrees. Referring to the MPEP 2106.05(a) II. “The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.”, as is recited above the basis for the courts decision was that the claims were specifically directed to an improvement in a computer animation and thus did not recite a concept similar to other abstract ideas. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. In regards to the current claims the current claims are directed to concepts similar to other concepts as recited by the cited prior art. Further the claims are merely claiming the idea of a solution or outcome without the use of particular rules and weights, therefore the claims are directed to an abstract idea without significantly more. 

Regarding item 16 the applicant argues “In addition, the claimed defining of an optimization region as discussed in the Declaration, around the optimal mission trajectory, associated with the use in the optimization region of a network of waypoints and / or of trajectories imposed between the waypoints, considerably reduces the number of points to be explored in order to obtain the optimized trajectory of the aircraft by the second path generation rule, as shown in the table below, resulting in a further technical improvement in comparison with conventional techniques.”, the examiner respectfully disagrees. The system here is simply performing known calculations, and even if it is performing fewer of them it is still only performing a calculation and the performance of a calculation without significantly more is not patent eligible. 

Regarding items 22, 23, and 24 the applicant argues “The "gain in number of nodes scanned" column of the table illustrates that the first and second path generation rules and the defining of optimization region in the independent claims results in a reduction ranging from 58% to 90% in the number of scanned points occurs, which significantly reduces the computing power used and therefore, the resources required to implement the path generation, which improves the computer functionality of the aircraft mission generation system. There is therefore a real technical synergy between the first path generation rule, the optimization region definition, and the second path generation rule defined in the claims which makes it possible, by exploring a larger part of the space available for the flight, to optimize more efficiently the trajectories to obtain an optimal trajectory, and which nevertheless produces, by the combined use of the definition module and the second path generation rule, a trajectory directly usable by the pilot, with the most modest computing resources possible. Based on the above, it is my opinion that the subject matter of independent claims 1, 17 and 21 improves the technical field of airplane flight trajectory planning and also improve the computer functionality of an aircrafl mission generation system by reduced the resources required to implement the path generation in comparison with conventional techniques.”, the examiner respectfully disagrees. Referring to the MPEP 2106.05(a) II “Examples that the courts have indicated may not be sufficient to show an improvement to technology include: i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);  ii. Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017);  iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;  iv. Delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality, Affinity Labs of Tex. v. Amazon.com, 838 F.3d 1266, 1270, 120 USPQ2d 1210, 1213 (Fed. Cir. 2016); Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016);  v. A general method of screening emails on a generic computer, Symantec, 838 F.3d at 1315-16, 120 USPQ2d at 1358-59;  vi. An advance in the informational content of a download for streaming, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1263, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016); and  vii. Selecting one type of content (e.g., FM radio content) from within a range of existing broadcast content types, or selecting a particular generic function for computer hardware to perform (e.g., buffering content) from within a range of well-known, routine, conventional functions performed by the hardware, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016). “ as is recited above gathering and analyzing information using conventional techniques and producing a result is not an considered significantly more. The system of the instant application is simply changing the data that is gathered prior to performing known calculations and therefore is not patent eligible. 

Regarding items 25, 26, and 27 the applicant argues “I also disagree with the assertions of the second and fourth paragraphs, page 3 of the Advisory Action dated January 7, 2022 regarding paragraphs [0225-0229] of Nefilier. In my opinion, Nefflier relates to an architecture between several avionics equipment, but does not describe how trajectories are calculated, nor which elements are taken into account for potential trajectory calculations. On the contrary, Nefflier mentions in paragraph [0238] that solvers exist on the market to calculate trajectories, the document not covering this point. Nefflier does not detail in my view how the reference trajectory is obtained in paragraphs {0226} to [0229]. In particular, there is no explanation how the defined “target route” of paragraph [0229] is obtained. This trajectory is at best an already known trajectory. To the best of what I can understand from Nefflier, it is not a trajectory calculated in free flight taking into account mission’s specifications, aircraft performance and weather context.”, the examiner respectfully disagrees. Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated/computed in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints, the first function selects a target route which can be a reference route that is free of flight plan elements (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) and the second function computes/generates the trajectory including predictions along the route and the aircrafts position over time (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory). 

Regarding items 28 and 29 the applicant argues “I additionally disagree with the assertions of the sixth paragraph, pages 3 and 4 of the Advisory action dated January 7, 2022 regarding the combination of Myers, Nefflier and Moravek. In the passage page 11, lines 15 to 28, I think Myers merely discloses in which space a trajectory optimization can be carried out (e.g. not in the ground, not beyond the destination pout, etc.}. It does not disclose defining, around an optimal mission path, an optimization region of the optimal mission path, since the passage page 11, lines 15 to 28 concerns the whole mission space and not an optimization region around an optimal mission path. Myers even less discloses delimiting lateral limits of an optimization region as a function of a distance.”¸ the examiner respectfully disagrees. Myers teaches defining a region around the path between an origination and a destination, the space outside this region is not considered during the optimization process, this process of setting constraints using a region around the path is analogous to setting lateral lmits (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region). 


Regarding items 30 and 31 the applicant argues “In my opinion, Moravek concerns a very different subject matter, i.e., determining which diversion airport is the more suitable along a predefined known trajectory (for example 1102 in Pig. 15) which is an input of the system. Fig. 15 of Moravek merely determines longitudinal ends 1502, 1504, 1506 of linear segments taken within an already established trajectory 1102, to determine diversion airports to use from each segment. In my view, Moravek does not relate to lateral limits of a trajectory, and even less to an optimization region of a trajectory, since the trajectory is fixed in Moravek, and constitutes an input date of the algorithm implemented in Moravek to determine longitudinal ends of particular trajectory segments. I see no relation between the method disclosed in Moravek aimed at determining diversion airports along a well known trajectory and a trajectory optimization as disclosed in Myers”, the examiner respectfully disagrees. Moravek teaches a boundary identification process to identify flight path segment boundaries (Paragraph [0127], “FIG. 14 depicts a boundary identification process 1400 suitable for implementation in conjunction with the flight plan segmentation process 900 to identify locations for flight path segment boundaries”) and further teaches that these boundaries can be determined by a density distribution such as waypoint density (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions”). This process of determining a boundary via a density distribution could be combined with the determination of a boundary for optimization as taught by Myers by a person of ordinary skill in the art. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an apparatus claim comprising a system configured to generate an aircraft mission. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “configured to generate an optimal mission path between a geographical point of origin and a destination … generate an optimized path of the aircraft” are considered to be a mental process including mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generate an optimal mission path between a geographical point of origin and a destination … generate an optimized path of the aircraft”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts but for the recitation of generic computer components (i.e. the claimed processor and memory). That is, other than reciting “a memory and a processor” nothing in the claim element precludes the step from simply performing the process in the human mind. For example, but for the “a memory and a processor” language, “generate an optimal mission path between a geographical point of origin and a destination … to generate an optimized path of the aircraft” in the context of this claim encompasses the user mentally performing the generation of a path for an aircraft. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a memory and a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “aircraft mission generation system comprising a memory and a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. Finally the step of “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-6, and 8-12
Under Step 1:
Claims 2-6, and 8-12 are to a system comprising a software with the steps of “the optimization region of the aircraft path is defined” (Claim 2), “the optimization region of the optimal mission path is delimited by lateral limits … as a function of density” (Claim 3), “wherein the aircraft mission generation system is configured to define … a network of nodes” (Claim 4), “configured to implement a Dijkstra algorithm” (Claim 5), “generate at least one iso-movement curve” (Claim 6), “to choose each point ….” (Claim 8), “wherein the aircraft mission generation system is configured to generate a plurality … on several flight levels” (Claim 9), “wherein the aircraft mission generation system is configured to generate the iso-movement curve … to a plurality of flight levels … combining successive path segments” (Claim 10), “wherein the aircraft mission generation system is configured to divide the space into a plurality of angular sectors” (Claim 11), “the aircraft mission generation system configured to initialize specifications … recover weather context … determine airplane performance” (Claim 12), (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-6, and 8-12 depend on claim 1 and recite the limitations of “the optimization region of the aircraft path is defined” (Claim 2), “the optimization region of the optimal mission path is delimited by lateral limits … as a function of density” (Claim 3), “wherein the aircraft mission generation system is configured to define … a network of nodes” (Claim 4), “configured to implement a Dijkstra algorithm” (Claim 5), “generate at least one iso-movement curve” (Claim 6), “to choose each point ….” (Claim 8), “wherein the aircraft mission generation system is configured to generate a plurality … on several flight levels” (Claim 9), “wherein the aircraft mission generation system is configured to generate the iso-movement curve … to a plurality of flight levels … combining successive path segments” (Claim 10), “wherein the aircraft mission generation system is configured to divide the space into a plurality of angular sectors” (Claim 11), “the aircraft mission generation system configured to initialize specifications … recover weather context … determine airplane performance” (Claim 12), These claims recite an abstract idea which is directed to a mental process. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 2-6, and 8-12 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-16 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6, and 8-12are not patent eligible.

Regarding claim 17, claim 17 is a method claim comprising a method to generate an aircraft mission. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 17 including “generate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... generating an optimized path of the aircraft in the optimization region” are considered to be a mental process including mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... generating an optimized path of the aircraft in the optimization region”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts. That is, nothing in the claim element precludes the step from simply performing the process in the human mind. For example, “generate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... generating an optimized path of the aircraft in the optimization region” in the context of this claim encompasses the user mentally performing the generation of a path for an aircraft. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. Finally the step of “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 17 is not patent eligible. 

Regarding dependent claims 18-19
Under Step 1:
Claims 18-19 are to a method comprising the steps of “wherein the optimization region of the path is defined as a function of a predetermined lateral distance” (Claim 18), “wherein the generating of the optimized path includes defining … a network of nodes” (Claim 19), (thus the claims are to a method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 18-19 depend on claim 17 and recite the limitations of “wherein the optimization region of the path is defined as a function of a predetermined lateral distance” (Claim 18), “wherein the generating of the optimized path includes defining … a network of nodes” (Claim 19), and, These claims recite an abstract idea which is directed to a mental process including mathematical concepts. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 18-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 18-19 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 18-19 are not patent eligible.

Regarding claim 20, claim 20 is similar in scope to claim 16 and is therefore rejected under similar rationale.

Regarding claim 21, claim 21 is an apparatus claim comprising a system configured to generate an aircraft mission. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “generate an optimal mission path between a geographical point of origin and a destination … generate an optimized path of the aircraft” are considered to be a mental process including mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “generate an optimal mission path between a geographical point of origin and a destination … generate an optimized path of the aircraft”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mental process including mathematical concepts but for the recitation of generic computer components (i.e. the claimed processor and memory). That is, other than reciting “a memory and a processor” nothing in the claim element precludes the step from simply performing process in the human mind. For example, but for the “a memory and a processor” language, “generate an optimal mission path between a geographical point of origin and a destination … generate an optimized path of the aircraft” in the context of this claim encompasses the user mentally performing the generation of a flight path for an aircraft. If a claim limitation, under its broadest reasonable interpretation, covers performance of a a mental process including mathematical concepts but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a memory and a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory and a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. Finally the step of “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 21 is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Nefflier (U.S. 20170011636).

Regarding claim 1, Myers teaches an aircraft mission generation system comprising
a flight management system configured to aid a pilot of an aircraft in navigating the aircraft during a mission (Page 5, lines 4-17, ” More subtle factors can also be considered by the vehicle travel path determination system, such as the safety of operating an aircraft in a certain airspace. It is not uncommon for the operator of a small aircraft to be inexperienced and misjudge the dangers of mountain flying. … Therefore, even though the aircraft operator may wish to select a travel path over a certain mountainous region, the vehicle travel path determination system may override the aircraft operator travel path selection due to the unreasonable nature of the risks that would be encountered by such an aircraft in using such a travel path.”, here the system is assisting the operator by selecting a path that is without unnecessary risk) (Page 9, lines 23-29, “The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates. Thus, the vehicle travel path determination system 1 can at step 28 automatically, or on a polled basis, recompute the optimal travel path produced at step 26, based upon the present status of the phenomena that are extant in the multidimensional space”, they system here is aiding the user/pilot by generating mid-flight/mission).
an aircraft mission generation system configured to generate an aircraft path during the mission the aircraft mission generation system comprising (Pg. 6, lines 22-27, "The vehicle travel path determination system 1 comprises a processor 11 which receives input from at least one and preferably a plurality of sources S1-Sn which sources generate data representative of the nature of the multidimensional space of interest.")(Pg. 9, lines 13-14, "The data input by the user is stored in memory in the vehicle travel path determination system 1", the specifications of the instant application defines the generation system as a processor and a memory)
a memory and a processor, the memory containing software configured for being executed by the processor (Page 9, lines 13-14, “The data input by the user is stored in memory in the vehicle travel path determination system 1”) (Page 6, lines 23-24, “The vehicle travel path determination system 1 comprises a processor 11”)
generate an optimal mission path between a geographical point of origin and a destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
the aircraft mission generation system being configured to define, around the optimal mission path, an optimization region of the optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region within which optimal mission path will be determined)
generate an optimized path of the aircraft in the optimization region in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution") (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to constrain the path within a series of waypoints and paths connecting the waypoints)
	taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
	generate a data file including the generated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission (Page 9, lines 20-25, “The travel path computation is initiated at step 26 by the travel path determination process TP, which computes the travel path as described below. The computed travel path is then output at step 27 to the user by the vehicle travel path determination system 1. The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates.”, here the system has generated an optimized path of the aircraft in the region as described above the result is then output to the user and saved on the system memory in what is interpreted as file for use by the user)
	However, Myers does not explicitly teach generating the optimal mission path in a manner non-constrained by a network of waypoints.
	Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is generating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory)
the optimal mission path being generated as if the aircraft was able to perform a free flight taking into account mission’s specifications, aircraft performance and weather context, without taking into account a network of waypoints and/or imposed paths between the waypoints (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints then this route is optimized with various constraints such as weather, mission specifications, and aircraft state/performance to create an optimized mission path) (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations).”).
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route taught by Myers so as to minimize the requirements for operating the sytem and reduce staff training time (Nefflier, Paragraph [0022], “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	

Regarding claim 2, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
	wherein the optimization region of the aircraft path is defined as a function of a predetermined lateral distance from each point of the optimal mission path and as a function of the operational mission specifications (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region)(Page 11 line 29 – Page 12 line 1, "In computing a travel path for an aircraft, the multidimensional space can be viewed as a volumetric region which is occupied by a plurality of phenomena that must be considered in the determination of the travel path for the aircraft. These phenomena can be classified as either immutable or time varying (dynamic). An example of immutable phenomena are regions of restricted air space", here the system is taking into account restricted airspace in the determination of the optimization region).

Regarding claim 4, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches 
wherein the aircraft mission generation system is configured to define, in the optimization region of the optimal mission path, a network of nodes between the geographical point of origin and the geographical destination point from the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to define a network of nodes and paths in the form of directed edges)
the aircraft mission generation system being configured to define a cost associated with a passage from one node to an adjacent node among the nodes of the network (Page 14, lines 2-4, "A time dependent cost function can be associated with any of the directed edges of this graph.")
and to determine the optimized path based on a minimization of a total cumulative cost between the geographical point of origin and the geographical destination point (Page 11, lines 7-8, "The goal of the travel path determination system is to find an optimal path which minimizes the cost function that is defined for this vehicle V and this travel path.")

Regarding claim 5, Myers and Nefflier teach the system as discussed above in claim 4, Myers further teaches 
wherein the aircraft mission generation system is configured to implement a Dijkstra algorithm and/or an A* algorithm (Page 20, lines 5-11, "This technique is well known and simplifies the computational complexity of the problem. Implementations of this algorithm are found in Dijkstra's algorithm and the Bellman- Form algorithm")
to define the cost associated with a passage from one node to an adjacent node among the nodes of the network(Page 14, lines 2-4, "A time dependent cost function can be associated with any of the directed edges of this graph.")
 and to determine the optimized path based on the minimization of the total cumulative cost between the geographical point of origin and the geographical destination point (Page 11, lines 7-8, "The goal of the travel path determination system is to find an optimal path which minimizes the cost function that is defined for this vehicle V and this travel path.")

Regarding claim 6, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches 
wherein the aircraft mission generation system is configured to generate at least one iso-movement curve of the aircraft from at least one point of the optimal mission path and is configured to determine at least one other point of the optimal mission path on the iso-movement curve of the aircraft (here the specification of the instant application  paragraphs [0064-0067] defines the iso-movement curve as either a iso-chronous or a fuel iso-consumption curve with an isochronous curve defined as a curve connecting the points accessible to the aircraft from a given point at a given time Page 17, lines 23-27, "Using the latter method, the approximation is done by starting at the starting point for this segment x.sub.s, at time t.sub.s and moving along the path defined by this segment for some small value of Et, then calculating the distance traveled during this time interval Et. This incremental travel computation is repeated for successive intervals of time Et until the destination point x.sub.d is reached.", here the system is starting at an initial point on the mission path and moving along the path to determine at one other point that is reached on the path that is reached in a given time interval).

Regarding claim 7, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
wherein the at least one iso-movement curve of the aircraft is an isochronous curve and/or a fuel iso-consumption curve (here the specification of the instant application  paragraphs [0067] defines the iso-chronous as a curve connecting the points accessible to the aircraft from a given point at a given time)(Page 17, lines 23-27, "Using the latter method, the approximation is done by starting at the starting point for this segment x.sub.s, at time t.sub.s and moving along the path defined by this segment for some small value of Et, then calculating the distance traveled during this time interval Et. This incremental travel computation is repeated for successive intervals of time Et until the destination point x.sub.d is reached.", here the system is starting at an initial point on the mission path and moving along the path for a given time interval and calculating the distance traveled).

Regarding claim 8, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
wherein each point of the optimal mission path is located on an iso-movement curve relative to another point of the optimal mission path (Page 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution.", here the system is using the graph theory iso-movement curves calculated in claims 6 to select the segments of the optimal mission path)
the aircraft mission generation system being configured to choose each point of the optimal mission path on the iso-movement curve (Page 14 line 32 - Page 15 line 4, "Once the minimum cost on the first slice has been determined, it is relatively easy to work forward through the graph to determine the minimum costs at all nodes in the subsequent slices as well as the destination node. Having determined these, it is relatively easy to work back through the graph to determine the travel path giving this minimum cost to any node, in particular, the destination node", here once the system has calculated the costs of each segment it chooses the optimal path by working backwards selecting the minimum cost at each node)
as a function of operational and/or performance airplane specifications (Page 17, lines 7-13, "The time cost is determined by the length of the selected segment and the speed of the aircraft which traverses this segment. The basic time computation is modulated by the effects of hazards which effect the path of travel as well as ambient winds, both factors which change the elapsed time of travel. The aircraft performance factors also effect the time of travel, since the ability of the aircraft to climb/descend as well as operate in various crosswinds and at various altitudes impacts the time cost.", here the system is using the aircraft performance characteristics in calculating the time costs which determines the optimal path).

Regarding claim 9, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
wherein the aircraft mission generation system is configured to generate a plurality of iso-movement curves on several flight levels from the at least one point of the optimal mission path (Fig 6 shows an example of the graph system including nodes in a Z direction corresponding to various altitudes)(Page 15, lines 12-18, “the strip containing the solutions tends to be relatively narrow. By placing the graph nodes on equally spaced latitude and longitude points at various altitudes within the strip”, here the system is placing nodes for calculating at various altitudes within the graph nodes/multiple flight levels).

Regarding claim 10, Myers and Nefflier teach the system as discussed above in claim 9, Myers further teaches
wherein aircraft mission generation system is configured to generate the iso-movement curves corresponding to a plurality of flight levels (Fig 6 shows an example of the graph system including nodes in a Z direction corresponding to flight levels)(Page 15, lines 12-18, “the strip containing the solutions tends to be relatively narrow. By placing the graph nodes on equally spaced latitude and longitude points at various altitudes within the strip.”, here the system is placing nodes for calculating at various altitudes within the graph nodes)
from an initial point to a first flight level change curve to define at least a first path segment for each flight level (Page 14, lines 19-21, "The graph of interconnectivity in the three-dimensional case is given by a single directed edge from every node in slice I to every node in slice 1+1 as shown in Figure 6.", here the system is determining an initial point I which connects to every successive node at various flight levels to define a first flight level change curve)
then the iso-movement curves from the first flight level change curve for a plurality of flight levels to another flight level change curve to define at least a second path segment for each flight level (Page 14, lines 26-31, "Using the costs for that entire slice, the dynamic programming method begins on the next slice by examining all of the paths to a given node. The dynamic programming method then calculates a cost for each of those edges and adds them to the minimal cost for the start nodes of the edges.", here the system is continuing to each successive slice by starting from the flight level change of the previous node)
then next to define the optimal mission path by combining successive path segments chosen from among the path segments defined for each plurality of flight levels (Page 14 line 32 - Page 15 line 4, "Once the minimum cost on the first slice has been determined, it is relatively easy to work forward through the graph to determine the minimum costs at all nodes in the subsequent slices as well as the destination node. Having determined these, it is relatively easy to work back through the graph to determine the travel path giving this minimum cost to any node, in particular, the destination node.", here the path with the minimum cost is interpreted to be the optimal mission path determined from calculated path segments at various flight levels).

Regarding claim 12, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
wherein the aircraft mission generation system is configured to: initialize specifications of a mission including at least the geographical point of origin, the geographical destination point, and the operational mission specifications (Page 9, lines 4-12, "Thus, in the aircraft example, the user must provide data at step 23 which, at a minimum is representative of an origination point, a destination point, a desired time of departure, and identification of the type of aircraft…desired arrival time, weighting factors ascribed to various hazards, identification of the pilot, number of passengers/load weight, quantity of fuel in the aircraft tanks, intermediate stops incorporated into the travel, desired cost factor to be optimized, and the like.", here the system is initializing the mission information provided by a user)
recover the weather context, in the mission space extending between the geographical point of origin and the geographical destination point (Page 6 line 29 - Page 7 line 2, "In particular, the sources S1-S3 can include, but are not limited to: meteorological monitoring systems … Each of these sources generates an output which typically comprises a data stream or data file that includes information computed by the source and of interest to the vehicle travel path determination system 1.", here the system is recovering the weather context)
and determine the airplane performance, the aircraft mission generation system being configured to determine the airplane performance based on operational mission specifications and weather context (Page 17, lines 27-30, "The computation performed for each time interval along the length of the segment is performed using the winds that are present during that time interval at that locus on the segment and for the particular ascent/descent profile for this aircraft.", here the system is using the weather context to determine the performance of the aircraft at each interval).

Regarding claim 13, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
wherein the or each operational specification includes an airplane context and/or a mission context (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification of the instant application defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone).

Regarding claim 14, Myers and Nefflier teach the system as discussed above in claim 13, Nefflier further teaches 
a method for integrating aircraft route optimization in an onboard system wherein the airplane context is a type of defective equipment, a dispatch, or a failure (Paragraph [0073 & 179], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations).”, here the term aircraft state is interpreted to include any defective equipment or failures on the aircraft).
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route taught by Myers so as to minimize the requirements for operating the sytem and reduce staff training time (Nefflier, Paragraph [0022], “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	

Regarding claim 15, Myers and Nefflier teach the system as discussed above in claim 13, Myers further teaches
wherein the mission context is a weather zone to avoid, a prohibited zone or a desired passage zone (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.").

Regarding claim 16, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
wherein the weather context is evolutive (Pg. 12, lines 4-7, "The phenomena that exist within the multidimensional space are typically time varying and more difficult to model and use in the computation of the travel path. These time varying phenomena can include other air traffic and meteorological phenomena.", here evolutive is interpreted to mean changing over time).

Regarding claim 17, Myers teaches a method for generating the mission of an aircraft including
a method for generating a mission of an aircraft, including: generating a first optimal mission path between a geographical point of origin and a geographical destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
defining an optimization region of the first optimal mission path around the first optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region around the optimal mission path)
and generating an optimized path of the aircraft in the optimization region in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using a plurality of waypoints and paths between the waypoints)
taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
generating a data file including the generated optimized path of the aircraft in the optimization region for input into a flight management system of the aircraft for aiding the pilot in navigating the aircraft during the mission (Page 9, lines 20-25, “The travel path computation is initiated at step 26 by the travel path determination process TP, which computes the travel path as described below. The computed travel path is then output at step 27 to the user by the vehicle travel path determination system 1. The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates.”, here the system has generated an optimized path of the aircraft in the region as described above the result is then output to the user and saved on the system memory in what is interpreted as file for use by the user).
However, Myers does not explicitly teach that the generation system is configured to generate an optimal mission path in a manner non-constrained by a network of waypoints.
Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is generating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory)
the optimal mission path being generated as if the aircraft was able to perform a free flight taking into account mission’s specifications, aircraft performance and weather context without taking into account a network of waypoints and/or imposed paths between the waypoints (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints then this route is optimized with various constraints such as weather, mission specifications, and aircraft state/performance to create an optimized mission path) (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations).”)
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route taught by Myers so as to minimize the requirements for operating the sytem and reduce staff training time (Nefflier, Paragraph [0022], “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	

Regarding claim 18, claim 18 is similar in scope to claim 2 and is therefore rejected under a similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 4 and is therefore rejected under a similar rationale.

Regarding claim 20, claim 20 is similar in scope to claim 16 and is therefore rejected under a similar rationale.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Nefflier (U.S. 20170011636) and further in view of Moravek (U.S. 20180144643).

Regarding claim 3, Myers and Nefflier teach the system as discussed above in claim 2, Myers further teaches
wherein the optimization region of the optimal mission path is delimited by lateral limits extending laterally at a distance (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region around the optimal mission path and that region is interpreted by the examiner as having lateral limits)
However Myers and Nefflier do not teach the optimization region being determined as a function of a density of waypoints.
Moravek teaches methods and systems for segmenting a planned route of travel where an optimization region is chosen as a function of a density of the network of waypoints and/or the paths imposed between the waypoints (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions, which corresponds to the location within that portion of the flight plan having the lowest diversion suitability in terms of the distribution of potential diversion airports reachable from that location and other diversion preference information, such as topographic, geographic, or other landing zone preferences. ", here the optimization region is defined by the flight path segment boundary which is based on a density distribution of waypoints in the form of airports).
Myers, Nefflier, and Moravek are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the reg20.ional density function as taught by Moravek in the optimization region planning system of Nefflier and Myers in order to reduce the pilots workload and mental stress (Moravek, Paragraph [004], “Accordingly, it is desirable to reduce the mental workload of the pilot segmenting a flight plan and analyzing and selecting alternates en route to a destination.”).

Regarding claim 21, Myers teaches a system comprising
a flight management system configured to aid a pilot of an aircraft in navigating the aircraft during a mission (Page 5, lines 4-17, ” More subtle factors can also be considered by the vehicle travel path determination system, such as the safety of operating an aircraft in a certain airspace. It is not uncommon for the operator of a small aircraft to be inexperienced and misjudge the dangers of mountain flying. … Therefore, even though the aircraft operator may wish to select a travel path over a certain mountainous region, the vehicle travel path determination system may override the aircraft operator travel path selection due to the unreasonable nature of the risks that would be encountered by such an aircraft in using such a travel path.”, here the system is assisting the operator by selecting a path that is without unnecessary risk) (Page 9, lines 23-29, “The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates. Thus, the vehicle travel path determination system 1 can at step 28 automatically, or on a polled basis, recompute the optimal travel path produced at step 26, based upon the present status of the phenomena that are extant in the multidimensional space”, they system here is aiding the user/pilot by generating mid-flight/mission)
an aircraft mission generation system configured to generate an aircraft path during the mission (Pg. 6, lines 22-27, "The vehicle travel path determination system 1 comprises a processor 11 which receives input from at least one and preferably a plurality of sources S1-Sn which sources generate data representative of the nature of the multidimensional space of interest.")(Pg. 9, lines 13-14, "The data input by the user is stored in memory in the vehicle travel path determination system 1", the specifications of the instant application defines the generation system as a processor and a memory)
the aircraft mission generation system comprising a memory and a processor, the memory containing software configured for being executed by the processor to: (Page 9, lines 13-14, “The data input by the user is stored in memory in the vehicle travel path determination system 1”) (Page 6, lines 23-24, “The vehicle travel path determination system 1 comprises a processor 11”)
generate an optimal mission path between a geographical point of origin and a geographical destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
the aircraft mission generation system being configured to define, around the optimal mission path, an optimization region of the optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region within which optimal mission path will be determined)
generate an optimized path of the aircraft in the optimization region in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution") (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to constrain the path within a series of waypoints and paths connecting the waypoints)
taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
and generate a data file including the generated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission (Page 9, lines 20-25, “The travel path computation is initiated at step 26 by the travel path determination process TP, which computes the travel path as described below. The computed travel path is then output at step 27 to the user by the vehicle travel path determination system 1. The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates.”, here the system has generated an optimized path of the aircraft in the region as described above the result is then output to the user and saved on the system memory in what is interpreted as file for use by the user)
wherein the optimization region of the aircraft path is defined as a function of a predetermined lateral distance from each point of the optimal mission path and as a function of the operational mission specifications (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region)(Page 11 line 29 – Page 12 line 1, "In computing a travel path for an aircraft, the multidimensional space can be viewed as a volumetric region which is occupied by a plurality of phenomena that must be considered in the determination of the travel path for the aircraft. These phenomena can be classified as either immutable or time varying (dynamic). An example of immutable phenomena are regions of restricted air space", here the system is taking into account restricted airspace in the determination of the optimization region)
However, Myers does not explicitly teach that the generator is configured to generate the optimal mission path in a manner non-constrained by a network of waypoints.
Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is generating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints) (Paragraph [0232], “A second elementary function OPT_RTE_FU(2) for computing the predictions along the flight plan and the trajectory, including in particular the aircraft's position predicted in 3D and optionally in time along the trajectory, the position predicted in time making it possible to manage the dynamic or evolving constraints;”, here the system is using the selected target route which can be free of flight plan elements such as way points to generate/compute an initial trajectory).
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being generated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route taught by Myers so as to minimize the requirements for operating the sytem and reduce staff training time (Nefflier, Paragraph [0022], “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	
However Myers and Nefflier do not teach the optimization region being determined as a function of a density of waypoints.
Moravek teaches methods and systems for segmenting a planned route of travel where an optimization region is chosen as a function of a density of the network of waypoints and the paths imposed between the waypoints (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions, which corresponds to the location within that portion of the flight plan having the lowest diversion suitability in terms of the distribution of potential diversion airports reachable from that location and other diversion preference information, such as topographic, geographic, or other landing zone preferences. ", here the optimization region is defined by the flight path segment boundary which is based on a density distribution of waypoints in the form of airports).
Myers, Nefflier and Moravek are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the regional density function as taught by Moravek in the optimization region planning system of Nefflier and Myers in order to reduce the pilots workload and mental stress (Moravek, Paragraph [004], “Accordingly, it is desirable to reduce the mental workload of the pilot segmenting a flight plan and analyzing and selecting alternates en route to a destination.”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Nefflier (U.S. 20170011636) further in view of Chazelle (U.S. Patent 5,526,000).

Regarding claim 11, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
to select each point of an iso-movement curve at a given moment relative to a point of an iso-movement curve at an earlier moment (Page 14, lines 26-31, "Using the costs for that entire slice, the dynamic programming method begins on the next slice by examining all of the paths to a given node. … The initiation of this process is easy since the first slice has nodes whose cost can be determined from the origination point to those nodes.", here the system is selecting new nodes to calculate the cost based on all of the paths from previous nodes on iso-movement curves)
However Myers and Nefflier do not teach that the path generator is configured to divide the space into a plurality of angular sectors, or select the next point in those sectors at a minimum distance from the destination. 
Chazelle teaches a system or controlling the path of an aircraft in low-altitude flight 
wherein aircraft mission generation system is configured to divide the space into a plurality of angular sectors from the geographical point of origin or from the geographical destination point (Col 2, lines 39-43, “In accordance with a special aspect of the invention, operation (b) includes for each target (B.sub.i) the establishment of a navigation envelope (DN), and a guidance envelope (DH), both in the form of an angular sector (PN, PH) pointing downstream”, here the system is using angular sectors to divide the space)(Fig 1A and Fig 9 Further show the space divided into angular sectors)
as the point located at a maximum distance from the geographical point of origin or at a minimum distance from the geographical destination point in each angular sector (Col 2, lines 4-9, ”terrain data are used to determine a digital performance function (FPR) for each direction, or bearing corridor, which constitutes an evaluation of the optimum advance, starting out in accordance with this direction, as a function of a preselected set of criterium that includes the flight altitude”)(Fig 4, item 359, the system is stating that )(Col 8, lines 30-32, “in 359, the best overall "performance" corridor, and the one closest to the route for homing on the aiming point, is selected”, here the system is selecting the optimum route as the best performance corridor which is the one closest to the destination “aiming point” which is interpreted to be the minimum distance from the destination).
Myers, Nefflier, and Chazelle are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include method of using angular sectors to divide the region as taught by Chazelle in the operational specification for planning an optimal route taught in Nefflier and Myers in order to reduce improve the flight path optimization process and enable deviation from the path in light of unexpected obstacles (Chazelle, Col 1, lines 43-50, “More precisely, the purpose of the invention is to enable an aircraft to optimize its flight path, with its flight plan, and the environment it will encounter, taken into consideration. (14) … is to permit deviations from the flight path when an unexpected obstacle, such as a threat, appears ahead of the airborne vehicle”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                                                                                                                   /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662